In re: Leonce P. Durand, d/b/a American Equipment & Systems, & American Equipment & Systems, Inc. applying for writs of certiorari, prohibition or mandamus and stay order.
Writ denied. The result is correct.
SUMMERS, DIXON and CALOGERO, JJ.,
are of the opinion this is a case coming within the contemplation of Article 4653 of the Code of Civil Procedure and the competing claims are for money due or claimed to be due on account of a transaction affecting or pertaining to immovable property or any character of interest therein. Therefore, the concursus proceeding should be brought in Jefferson Parish where the immovable property is situated.